Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF CLAIMS
This office action is responsive to the amendment filed on 07/20/2021.  As directed by the amendment: claims 1-2 and 4-15 are presently pending in this application.  
REASONS FOR ALLOWANCE
Claims 1-2 and 4-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: claims in this application are allowable due to the amended limitations “around an entire internal periphery of the vessel…the first stent portion remains supporting more than half of the periphery of the vessel while leaving a continuous swath of at least 30 degrees of the periphery of the vessel free from contact with the stent devices” as set forth in claims 1 and 14.
Amended claims 1 and 14 have not been found anticipated by or obvious over any prior art including the closest prior art of Kwon et al. (2017/0181872) and Weber (2005/0165470). Kwon is silent regarding the first stent portion remains supporting more than half of the periphery of the vessel while leaving a continuous swath of at least 30 degrees of the periphery of the vessel free from contact with the stent devices and Weber fails to remedy this deficiency since it does not disclose after decomposition of the second stent portion, the first stent portion remains supporting more than half of the periphery of the vessel while leaving a continuous swath of at least 30 degrees of the periphery of the vessel free from contact with the stent devices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASHITA SHARMA whose telephone number is (571)270-5417.  The examiner can normally be reached on 10am-6pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YASHITA SHARMA/
Primary Examiner, Art Unit 3774